 

Exhibit 10.2

ENOVA INTERNATIONAL, INC.
2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

FOR GRANT OF RESTRICTED STOCK UNITS

This 2014 Long-Term Incentive Plan Award Agreement for Grant of Restricted Stock
Units (the “Agreement”) is entered into as of              by and between Enova
International, Inc. (the “Company”) and               (“Associate”).

WITNESSETH:

WHEREAS, the Company has adopted the Enova International, Inc. 2014 Long-Term
Incentive Plan (the “Plan”), which is administered by the Management Development
and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
elected to grant Associate an award (the “Award”) of Restricted Stock Units
(“RSUs”) to encourage Associate’s continued loyalty and diligence; and such
Award will vest under the terms of the Plan over the period ending on the fourth
anniversary of the Grant Date (as defined below); and

WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Associate an equivalent number of shares of the common stock of the
Company or its successors (“Common Stock”) at a future date, subject to the
terms of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.Award

a.General.  Subject to the restrictions and other conditions set forth herein,
the Company, for and on behalf of the Company, and/or any Affiliate (as defined
in the Plan) that employs Associate, hereby grants to Associate an Award of
             RSUs.

b.Grant Date.  The Award was granted to Associate on              (the “Grant
Date”).

2.Vesting.  The Award shall vest as follows: Substantially equal 25% increments
of the RSUs shall vest on each of the following dates as long as Associate
remains continuously employed by the Company or any of its Affiliates through
the applicable vesting date:

25% - on the first anniversary of the Grant Date;

25% - on the second anniversary of the Grant Date;

25% - on the third anniversary of the Grant Date; and

25% - on the fourth anniversary of the Grant Date.

Any RSUs that have not vested shall remain subject to forfeiture under Section 3
of this Agreement.

3.Treatment of Award Upon Termination or Failure to Vest.  Upon Associate’s
termination of employment with the Company and its Affiliates for any reason
(including death), any portion of the Award that has not yet vested as provided
in Section 2 of this Agreement shall be immediately forfeited, and Associate
shall forfeit any and all rights in or to such unvested portion of the Award.

4.Payment of Awards.  (a) As each 25%-portion of the Award vests, the Company
shall instruct its transfer agent to issue a stock certificate evidencing the
conversion of such vested RSUs into whole vested shares of Common Stock in the
name of Associate (or if Associate has died, in the name of Associate’s
designated beneficiary or, if no beneficiary has been designated, Associate’s
estate (“Beneficiary”)) within a reasonable time after the vesting date of such
25%-portion of the Award, but (b) in no event will the Common Stock relating to
the then-vesting portion of the Award be transferred to Associate (or, if
applicable, to Associate’s Beneficiary) later than December 31 of the calendar
year in which the vesting date for the then-vesting portion of the Award occurs.
The Company shall not be required to deliver any fractional shares of Common
Stock under the Award.  Any fractional shares shall be rounded up to the next
whole share.

 

--------------------------------------------------------------------------------

 

5.Change in Control.

a.Vesting and Payment.  If, within 12 months after the occurrence of a Change in
Control (as defined below), Associate has a Qualifying Termination (as defined
below) the entire Award shall automatically become 100% vested as of the date of
the Qualifying Termination as long as Associate has remained continuously
employed by the Company and its Affiliates from the Grant Date through the date
of such Qualifying Termination.  In such event, the shares of Common Stock
evidencing vested RSUs shall be delivered to Associate in a lump sum within 60
days following the date of the Qualifying Termination.  For purposes of this
Section 5(a), the following terms shall have the following meanings:

(i)“Cause” shall be determined solely by the Company or the Committee (and, if
Associate is an officer of the Company, only by the Committee) in the exercise
of good faith and reasonable judgment, and shall mean the occurrence of any one
or more of the following:

(a)Associate’s willful and continued failure to substantially perform
Associate’s duties with the Company or an Affiliate (other than any such failure
resulting from the Associate’s disability); or

(b)Associate’s conviction of a felony; or

(c)Associate willfully engaging in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise; provided, however, no act or
failure to act on the Associate’s part shall be deemed “willful” unless done, or
omitted to be done, by the Associate not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company.

(ii)“Change in Control” shall mean an event that is a change in the ownership of
the Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code §409A and applicable guidance issued thereunder (“Code
§409A”).  Notwithstanding the above, a “Change in Control” shall not include any
event that is not treated under Code §409A as a change in control event with
respect to Associate.  Notwithstanding the incorporation of certain provisions
from the Treasury Regulations under Code §409A, the Company intends that all
payments under this Agreement be exempt from Code §409A under the exemption for
short-term deferrals in Treasury Regulations Section 1.409A-1(b)(4).

(iii)“Qualifying Termination” shall mean a separation from service (as defined
in Treasury Regulation Section 1.409A-1(h)(1)) resulting from the Company’s or
an Affiliate’s involuntary termination of Associate’s employment, other than a
termination for Cause.

b.Cash America Ownership.  Notwithstanding the foregoing, neither a change in
ownership nor a change in effective control shall be considered to have occurred
as a result of any acquisition or disposition of the Company’s stock by, or an
increase in the percentage of the Company’s stock owned by, Cash America
International, Inc. or any entity required to be aggregated with Cash America
International, Inc. under Code Sections 414(b) or 414(c).  For clarification
purposes and without limiting the foregoing, the acquisition or disposition of
the Company’s stock in a public offering or sale or in a spinoff transaction by
Cash America International, Inc. shall not result in a Change in Control unless
required by Code §409A.

c.Substitution.  Notwithstanding anything set forth herein to the contrary, upon
a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Associate with an equivalent amount payable in the
form of cash.

d.Effect of Other Agreements.  In the event that Associate is a party to an
employment, severance, change in control or other similar agreement with the
Company or its Affiliates that provides for vesting of stock-based awards upon a
Change in Control or termination of employment following a Change in Control,
this Section 5 shall not supersede such other agreement, and Associate shall be
entitled to the benefits of both this Agreement and such other agreement.

6.Agreement of Associate.  Associate acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the shares of
Common Stock to be issued pursuant to the Award.  Specifically, Associate
acknowledges that, to the extent Associate is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the shares of Common Stock
to be issued as a result of the Award are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144).  Associate hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws.  Notwithstanding
anything herein to the contrary and only to the extent

2

--------------------------------------------------------------------------------

 

permitted under Code §409A, a payment may be delayed to the extent the Company
reasonably anticipates that making the payment will violate federal securities
laws or other applicable laws.

7.Withholding.  Upon the issuance of shares to Associate pursuant to this
Agreement, Associate shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company or an Affiliate is
required to withhold at any time.  Such payment may be made in cash or, with
respect to the issuance of shares to Associate pursuant to this Agreement, by
delivery of whole shares of Common Stock (including shares issuable under this
Agreement) in accordance with Section 14(a) of the Plan and the terms of Code
§409A.

8.Adjustment of Awards.

a.If there is an increase or decrease in the number of issued and outstanding
shares of Common Stock through the payment of a stock dividend or resulting from
a stock split, a recapitalization, or a combination or exchange of shares of
Common Stock, then the number of outstanding RSUs hereunder shall be adjusted so
that the proportion of such Award to the Company’s total issued and outstanding
shares of Common stock remains the same as existed immediately prior to such
event.

b.If there is spin-off or other similar distribution to the Company’s
shareholders of stock of an Affiliate, the number and type of shares subject to
the Award shall be adjusted by the Committee (which adjustment may include
Shares, stock of such Affiliate, cash or a combination thereof) so that the
value of the outstanding Award immediately prior to such event is preserved, as
determined by the Committee in its sole discretion.  If stock of an Affiliate or
former Affiliate becomes subject to the Award as a result of any such
adjustment, the terms of the Agreement shall apply to such stock in the same
manner as if it were Shares.

c.Except as provided in Sections 8(a) and 8(b) of this Agreement, no adjustment
in the number of shares of Common Stock subject to any outstanding portion of
the RSUs shall be made upon the issuance by the Company of shares of any class
of its capital stock or securities convertible into shares of any class of
capital stock, either in connection with a direct sale or upon the exercise of
rights or warrants to subscribe therefor, or upon the conversion of any other
obligation of the Company that may be convertible into such shares or other
securities.

d.Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a), 8(b) and 8(c) of this Agreement, the Committee may
make such other adjustments to awards as are permitted under Section 5(c) of the
Plan.  This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.

9.Plan Provisions.  In addition to the terms and conditions set forth herein,
the Award is subject to and governed by the terms and conditions set forth in
the Plan, as may be amended from time to time, which are hereby incorporated by
reference. Any terms used herein with an initial capital letter shall have the
same meaning as provided in the Plan, unless otherwise specified herein.  In the
event of any conflict between the provisions of the Agreement and the Plan, the
Plan shall control.  For avoidance of doubt and without limiting anything herein
or in the Plan, Associate hereby acknowledges that the compensation recovery
provisions described in Section 14(o) of the Plan apply to the Award granted
hereunder and this Agreement.

10.Restrictive Covenants.  Associate shall be subject to the restrictive
covenants contained in this Section 10; provided that the restrictive covenants
and other obligations contained in this Section 10 are independent of,
supplemental to and do not modify, supersede or restrict (and shall not be
modified, superseded or restricted by) any non-competition, non-solicitation,
confidentiality or other restrictive covenants in any other current or future
employment, severance, change in control or other similar agreement with the
Company or its Affiliates, unless reference is made to the specific provisions
hereof which are intended to be superseded.

a.Confidentiality.  During and for one year after the termination of Associate’s
employment with the Company and its Affiliates, Associate agrees to keep in
strict confidence and not, directly or indirectly, make known, divulge, reveal,
furnish, make available or use any Confidential Information (as defined below),
except in Associate’s regular authorized duties on behalf of the Company and its
Affiliates.  Associate acknowledges that all documents and other property
containing Confidential Information furnished to Associate by the Company or its
Affiliates or otherwise acquired or developed by the Company, its Affiliates or
Associate or known by Associate shall at all times be the property of the
Company and its Affiliates.  Associate shall take all reasonable and prudent
steps to safeguard Confidential Information and protect it against disclosure,
misuse, espionage, loss and theft. Associate shall deliver to the Company or the
applicable Affiliate upon the termination of Associate’s employment with the
Company and its Affiliates, or at any other time that the Company may request,
all memoranda, notes, plans, records, reports, computer tapes, printouts,
software and other documents and data (and copies thereof) containing the
Confidential Information, Work Product (as defined in Section 10(b)(i) of this
Agreement) of the business of the Company and its Affiliates that Associate may
then possess or have under Associate’s control. Associate shall not use any
Confidential Information to compete with the Company and its Affiliates during
and for one year after termination of Associate’s employment with the Company
and its Affiliates.

3

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Confidential Information” means all information
of a confidential or proprietary nature (whether or not specifically labeled or
identified as “confidential”) which Associate has acquired or may acquire in the
course of, or as a direct result of, Associate’s employment with the Company and
its Affiliates, in any form or medium, that relates to the business, products,
services, research or development of the Company or its Affiliates. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including Information relating to strategic and staffing
plans and practices, business, training, financial, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods and customer and supplier lists); (ii) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the Company’s or its Affiliates’ suppliers, distributors,
customers, prospective customers, independent contractors, vendors, or other
business relations and their confidential information for which the Company or
its Affiliates have nonuse and nondisclosure obligations; (iii) trade secrets,
copyrightable works and other documents or information which is technical or
creative in nature (including ideas, formulas, recipes, compositions,
inventions, innovations, improvements, developments, methods, know-how,
manufacturing and production processes and techniques, research and development
information, compilations of data and analyses, data and databases relating
thereto, techniques, systems, records, manuals, documentation, models, drawings,
specifications, designs, plans, proposals, reports and all similar or related
information (whether patentable or unpatentable and whether or not reduced to
practice); and (iv) other Intellectual Property rights of the Company or its
Affiliates, as provided for in Section 10(b) of this Agreement. Confidential
Information does not include any information which (i) was in the lawful and
unrestricted possession of Associate prior to its disclosure to Associate by the
Company; (ii) is or becomes generally available to the public by acts other than
those of Associate after receiving it; or (iii) has been received lawfully and
in good faith by Associate from a third party who did not obtain or derive it
from the Company.

(i)Other Restrictions.  Associate also acknowledges and agrees that the
prohibitions against disclosure and use of Confidential Information set forth
herein are in addition to, and not in lieu of, any rights or remedies that the
Company or its Affiliates may have available pursuant to the laws of the state
in which Associate is employed which are designed to prevent the disclosure of
trade secrets or proprietary information.

(ii)Third-Party Information.  Associate recognizes that the Company and its
Affiliates have received and in the future will receive from third parties
confidential or proprietary information subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Associate agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose such information to any person, firm or corporation or to use it except
as necessary in carrying out Associate’s duties for the Company and its
Affiliates consistent with the Company’s or its applicable Affiliate’s agreement
with such third party. An example of this kind of information is information
about the Company’s or its Affiliates’ customers. Associate further recognizes
that the Company and its Affiliates will make software available to Associate in
order to allow or assist Associate to perform Associate’s job duties. The
software made available to Associate is either owned by or licensed to the
Company or its Affiliates and the software remains the property of the Company
or its Affiliates or third party owner of the software rights. As such,
Associate may not (i) create or attempt to create by reverse engineering,
disassembly, decompilation or otherwise, the software, associated programs,
source code, or any part thereof, or to aid or to permit others to do so, except
and only to the extent expressly permitted by the Company, its Affiliates or by
applicable law; (ii) remove any software identification or notices of any
proprietary or copyright restrictions from any software or any software related
materials; and/or (iii) copy the software, modify, translate or, unless
otherwise agreed, develop any derivative works thereof or include any portion of
the software in any other software program. Associate agrees to use any and all
software provided by the Company or its Affiliates only as necessary to carry
out Associate’s work for the Company and its Affiliates.

(iii)Return of Confidential Information.  At any point during or at the
termination of the employment relationship between Associate and the Company and
its Affiliates, the Company or its applicable Affiliate may request Associate to
return to it any and all Confidential Information received by and/or in the
possession of Associate. All such Confidential Information shall be returned to
the Company or its applicable Affiliate immediately. Furthermore, upon request
of the Company or its Affiliate, Associate may be required to execute a sworn
affidavit certifying that he/she has returned all Confidential Information in
his/her possession.

b.Intellectual Property.

(i)Assignment to Rights In Intellectual Property. Associate acknowledges that
the Company and its Affiliates have all right, title, and interest to all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, recipes and all similar or related information (whether or
not patentable or copyrightable) that relate to the Company’s and its
Affiliates’ actual or demonstrably anticipated business, research and
development, products and services and which are conceived, developed or made by
Associate while employed by the Company and its Affiliates, including any
derivations or modifications thereto (“Work Product”).  Associate shall promptly
disclose such Work Product to the Company.  Associate hereby irrevocably assigns
and transfers to the Company all rights, title, and interest worldwide in any
such Work Product.  At the Company’s expense, Associate shall perform all
actions reasonably requested by the Company (whether during or after Associate’s
employment)

4

--------------------------------------------------------------------------------

 

to establish and confirm such ownership, and to perfect, obtain, maintain,
enforce, and defend any rights specified to be so owned or assigned (including,
without limitation, the execution of assignments, consents, powers of attorney
and other instruments).

(ii)Exceptions To Assignment of Intellectual Property.  Associate acknowledges
that this Agreement is limited by the following:

(1)Any provision in an employment agreement or other similar written agreement
which provides that Associate shall assign, or offer to assign, any of
Associate’s rights in an invention to the Company and its Affiliates shall not
apply to an invention that Associate developed entirely on Associate’s own time
without using the Company’s or its Affiliates’ equipment, supplies, facilities,
or trade secret information, except for those inventions that either: (a)
relate, at the time of conception or implementation of the invention, to the
business of the Company or its Affiliates, or to any future business of the
Company or its Affiliates; provided that such future business must be shown by
actual or demonstrably anticipated research or development; or (b) result from
any work performed by Associate for the Company and its Affiliates.

(2)To the extent a provision in an employment agreement or other similar written
agreement between Associate and the Company or its Affiliates, other than this
Agreement, purports to require Associate to assign an invention otherwise
excluded from being required to be assigned under Section 10(b)(ii)(1), the
provision is against the public policy of the state and is unenforceable.

c.Non-Solicitation of Customers and Employees.  Associate will be called upon to
work closely with employees, consultants, independent contractors, agents and
other service providers of the Company and its Affiliates in performing services
for the Company and its Affiliates.  All non-public information about such
employees, consultants, independent contractors, agents and other service
providers of the Company and its Affiliates that becomes known to Associate
during the course of Associate’s employment with the Company and its Affiliates,
and which would not have become known to Associate but for Associate’s
employment with the Company and its Affiliates, including, but not limited to,
compensation or commission structure, is Confidential Information and shall not
be used by Associate in soliciting employees, consultants, independent
contractors, agents or other service providers of the Company and its Affiliates
for employment at any time during or within one year after termination of
Associate’s employment with the Company and its Affiliates.  During Associate’s
employment and for one year following the termination of Associate’s employment
with the Company and its Affiliates, Associate shall not, except in performing
its duties for the Company and its Affiliates, either directly or indirectly:

(i)solicit in competition with the Company or its Affiliates the business of any
of the clients or customers of the Company or its Affiliates, (a) with whom
Associate had contact during the one-year period immediately preceding the
breach of this Agreement and (b) with whom Associate would not have had contact
but for Associate’s employment with the Company and its Affiliates; or

(ii)ask, encourage or otherwise solicit any employees, consultants, independent
contractors, agents or other service providers of the Company or its Affiliates
with whom Associate had contact during the one-year period immediately preceding
the breach of this Agreement to leave employment with the Company or its
Affiliates.

Associate further agrees to make any subsequent employer aware of this
non-solicitation obligation.

d.Best Efforts and Non-Competition.  During the course of Associate’s employment
with the Company or its Affiliates, Associate shall not (whether or not during
business hours) within the Territory (as defined in this Section 10(d)) (i)
engage in any activity, within the Territory, that is in any way competitive
with the business or any demonstrably anticipated business of the Company or its
Affiliates and (ii) assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
the Company or its Affiliates. For purposes hereof, “Territory” means the area
within which the Company or its Affiliates conducted business within the
one-year period prior to the breach of this Section 10(d).

e.No Conflicting Obligations.  Associate has not entered into, and Associate
shall not enter into, any agreement either written or oral in conflict with this
Agreement or Associate’s employment with the Company and its
Affiliates.  Associate hereby represents and warrants to the Company that:

(i)the execution, delivery and performance of this Agreement by Associate does
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Associate is
a party or by which Associate is knowingly bound;

5

--------------------------------------------------------------------------------

 

(ii) Associate is not a party to or bound by any employment agreement,
nonsolicitation agreement, noncompete agreement or confidentiality agreement
with any other person or entity other than the Company or its Affiliates that
would preclude, conflict or materially limit Associate’s employment with the
Company and its Affiliates; and

(iii)upon the execution and delivery of this Agreement by the parties to this
Agreement, this Agreement shall be the binding obligation of Associate,
enforceable in accordance with its terms.

Associate agrees that the protective covenants contained herein are reasonable
in terms of duration and scope restrictions and are reasonable and necessary to
protect the goodwill of the business and the Confidential Information of the
Company or its Affiliates and agrees not to challenge the validity or
enforceability of the covenants contained herein.

f.Breach of Agreement.  Associate acknowledges that breach of this Section 10
and disclosure of Confidential Information will cause irreparable harm and
damage to the Company and its Affiliates.  Accordingly, any breach of this
Agreement may subject Associate to discipline, up to and including termination
of employment, and permit the Company and its Affiliates to pursue legal action
against Associate, as follows:

(i)Remedies.  In view of the irreparable harm and damage which would occur to
the Company and its Affiliates as a result of a breach or a threatened breach by
Associate of the obligations set forth in Sections 10(a)-(d) of this Agreement,
and in view of the lack of an adequate remedy at law to protect the Company and
its Affiliates, the Company or its applicable Affiliates shall have the right to
receive, and Associate hereby consents to the issuance of, temporary and
permanent injunctions enjoining Associate from any violation of Sections
10(a)-(d) hereof.  Associate acknowledges that both temporary and permanent
injunctions are appropriate remedies for such a breach or threatened
breach.  The foregoing remedies shall be in addition to, and not in limitation
of, any other rights or remedies to which the Company and its Affiliates are or
may be entitled hereunder or at law or in equity, including, without limitation,
the right to right to receive damages.

(ii)Cost of Enforcement.  In the event the Company bring an action to enforce
the provisions of this Agreement, including any provisions of Sections 10(a)-(d)
hereof, the Company or its applicable Affiliates may recover from Associate its
reasonable attorneys’ fees and costs, through and including any and all appeals.

g.Tolling.  In the event of any violation of the provisions of this Section 10,
Associate acknowledges and agrees that the restrictions contained in this
Section 10 shall be extended by a period of time equal to the period of such
violation, it being the intention of the parties hereto that the running of such
restriction period shall be tolled during any period of such violation.

11.Miscellaneous.

a.Limitation of Rights.  The Plan, the granting of the Award and the execution
of the Agreement shall not give Associate any rights to (1) similar grants in
future years, (2) any right to be retained in the employ or service of the
Company or any of its Affiliates, or (3) interfere in any way with the right of
the Company or its Affiliates to terminate Associate’s employment or services at
any time.  Associate acknowledges that Associate is employed by the Company at
will, and nothing contained in this Agreement is intended to alter the at-will
nature of Associate’s employment with the Company.

b.Interpretation.  Associate accepts this Award subject to all the terms and
provisions of the Plan and this Agreement.  The undersigned Associate hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

c.Claims Procedure.  Any dispute or claim for benefits by any person under this
Agreement shall be determined by the Committee in accordance with the claims
procedures under the Enova International, Inc. Nonqualified Savings Plan.

d.Shareholder Rights.  Neither Associate nor Associate’s Beneficiary shall have
any of the rights of a shareholder with respect to any shares of Common Stock
issuable upon vesting of any portion of this Award, including, without
limitation, a right to cash dividends or a right to vote, until (i) such portion
of the Award is vested, and (ii) such shares have been delivered and issued to
Associate or Associate’s Beneficiary pursuant to Section 4 of this Agreement.

e.Severability.  Each party hereto has carefully read and considered the
provisions contained in this Agreement, including Sections 10(a)-(d) hereof,
and, having done so, agrees that the restrictions and obligations therein are
fair and reasonable and are reasonably required for the protection of the
interests of the Company. If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force

6

--------------------------------------------------------------------------------

 

and effect, and shall in no way be affected, impaired or
invalidated.  Notwithstanding the foregoing, in the event any said term,
provision, covenant or restriction contained in the Agreement shall be held
invalid, void or unenforceable by such court or a federal regulatory agency of
competent jurisdiction, the parties hereto agree that it is their desire that
such court or agency shall substitute an enforceable restriction in place of any
limitation deemed invalid, void or unenforceable and, as so modified, the
restrictions shall be as fully enforceable as if they had been set forth herein
by the parties.  It is the intent of the parties hereto that the court or
agency, in so establishing a substitute restriction, recognize that the parties
hereto desire that the provisions and restrictions in this Agreement be imposed
and maintained to the maximum lawful extent.

f.Controlling Law.  The Agreement is being made in Illinois and shall be
construed and enforced in accordance with the laws of that state.

g.Construction; Entire Agreement.  The Agreement and the Plan contain the entire
understanding between the parties, and supersedes any prior understanding and
agreements between them, except as otherwise provided in Section 10 of this
Agreement, including, for the avoidance of doubt, the Company’s personnel
policies and procedures, representing the subject matter hereof.  There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

h.Survival.  The covenants and agreements contained herein shall survive
termination of Associate’s employment, regardless of who causes the termination
and under what circumstances.

i.Amendments; Code §409A.  The provisions of this Agreement may be amended or
waived only with the prior written consent of Associate and the Company (as
approved by the Board).  No course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.  Notwithstanding the foregoing, if any
provision of this Agreement would cause compensation to be includible in
Associate’s income pursuant to Code §409A(a)(1), then, to the extent permitted
by Code §409A, the Company may amend the Agreement in such a way as to cause
substantially similar economic results without causing such inclusion; any such
amendment shall be made by providing notice of such amendment to Associate, and
shall be binding on Associate.

j.Headings.  Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.  Furthermore, Associate acknowledges and agrees that in the event of the
transfer of Associate’s employment from the Company or its Affiliate to any
subsidiary, parent or affiliate of the Company, Associate’s employment shall
continue to be subject to each and all the terms and conditions set forth in
Section 10 of this Agreement.

k.Notices.  Any notice under this Agreement shall be in writing or by electronic
means and shall be deemed to have been duly given when delivered personally or
when deposited in the United States mail, registered, postage prepaid, and
addressed, in the case of the Company, to the secretary of the Company at the
address indicated on the signature page of this Agreement, or if the Company
should move its principal office, to such principal office, and, in the case of
Associate, to Associate through the Company’s e-mail system or Associate’s last
personal e-mail or permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address or electronic
notification system at any time hereafter in a notice satisfying the
requirements of this Section.

l.Heirs, Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Associate’s heirs, legal representatives, successors and
assigns.  Associate may not assign Associate’s rights and/or delegate
Associate’s obligations under this Agreement.  The Company may assign this
Agreement to any successor in interest or to any of its
Affiliates.  Furthermore, Associate acknowledges and agrees that in the event of
the transfer of Associate’s employment from the Company to any subsidiary,
parent or Affiliate of the Company, Associate’s employment shall continue to be
subject to each and all the terms and conditions set forth in Section 10 of this
Agreement.

m.Execution/Acceptance.  Associate acknowledges that Associate has read and
understands this Agreement, has been advised to consult with independent legal
counsel regarding Associate’s rights and obligations under this Agreement to the
extent desired, is fully aware of the legal effect of this Agreement and has
entered into it freely and voluntarily based on Associate’s own judgment and not
on any representations or promises other than those contained in this
Agreement.  This Agreement may be executed and/or accepted electronically and/or
executed in duplicate counterparts, the production of either of which (including
a signature or proof of electronic acceptance) shall be sufficient for all
purposes for the proof of the binding terms of this Agreement.

[Signatures on the following page]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

 

ENOVA INTERNATIONAL, INC.

 

(For and on behalf of itself, and/or any Affiliate of

 

the Company that employs Associate)

 

200 West Jackson Blvd., Suite 2400 Chicago, Illinois

 

60606

 

 

 

 

By:

 

 

 

 

 

ASSOCIATE*

 

 

 

 

[Associate Name]

 

* Electronic acceptance of this Award by Associate shall bind Associate by the
terms of this Agreement pursuant to Section 11(m) of this Agreement.

 

Signature Page to Award Agreement for Grant of Restricted Stock Units

 